Case: 15-11961   Date Filed: 01/04/2016   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11961
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:12-cr-80118-DTKH-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

JULIUS CORNELIUS JONES,
a.k.a. Red Man,
a.k.a. Frog,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 4, 2016)

Before WILSON, WILLIAM PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 15-11961     Date Filed: 01/04/2016    Page: 2 of 5


      Julius Cornelius Jones appeals the district court’s denial of his 18 U.S.C.

§ 3582(c)(2) motion to reduce his sentence in light of Amendment 782 of the

Sentencing Guidelines. In the district court, Jones pled guilty to one count of

conspiracy to possess with intent to distribute twenty-eight grams or more of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and 846. The record reflects

that the sentencing judge determined Jones was a career offender under U.S.S.G. §

4B1.1, considered what the recommended sentence would be but-for Jones’s status

as a career offender, and made a downward adjustment from the recommended

sentence in light of the 18 U.S.C. § 3553(a) factors. The court imposed a sentence

of 156 months’ imprisonment.

      Jones filed a motion with the district court to modify his sentence pursuant

to 18 U.S.C. § 3582(c)(2). Jones argued that because the sentencing judge did not

impose a sentence within the career offender range of 188 to 235 months, but

instead imposed a sentence within the range that would have applied were he not a

career criminal, the sentencing judge actually “based” Jones’s sentence on

U.S.S.G. § 2D1.1, not § 4B1.1, and therefore Jones may seek the benefit of

Amendment 782. The district court denied the motion because Jones was a career

offender and Amendment 782 did not alter the career offender guideline. On

appeal, Jones argues (1) the district erred in determining it lacked authority to

reduce his sentence; and (2) his conviction for fleeing and eluding a police officer


                                           2
              Case: 15-11961     Date Filed: 01/04/2016    Page: 3 of 5


is not a crime of violence under the residual clause of § 4B1.2(a)(2), which means

he was wrongly determined to be a career offender. After a thorough review of the

record and the parties’ briefs, we conclude that the district court did not have

authority under § 3582(c)(2) to reduce Jones’s sentence. Therefore, we affirm.

                                           I

      We review the district court’s legal conclusions regarding the scope of its

authority under § 3582(c)(2) de novo. United States v. Anderson, 772 F.3d 662,

666 (11th Cir. 2014).

      A district court may not reduce a defendant’s term of imprisonment unless:

(1) the defendant’s sentence was based upon a guideline range that the Sentencing

Commission subsequently lowered, and (2) a reduction is consistent with

applicable policy statements issued by the Sentencing Commission. 18 U.S.C.

§ 3582(c)(2). A reduction is not consistent with the Guidelines’ policy statement if

the amendment “does not have the effect of lowering the defendant’s applicable

guideline range.” U.S.S.G. § 1B1.10(a)(2)(B). The “applicable guideline range” is

the range “determined before consideration of any departure provision in the

Guidelines Manual or any variance.” Id. § 1B1.10 cmt. n.1(A) (emphasis added).

      The district court did not have authority to reduce Jones’s sentence pursuant

to § 3582(c)(2). Where a defendant has been sentenced as a career offender, the

relevant base offense level under § 2D1.1 plays “no role in the calculation of the[]


                                          3
              Case: 15-11961     Date Filed: 01/04/2016    Page: 4 of 5


guideline range[].” United States v. Lawson, 686 F.3d 1317, 1320 (11th Cir. 2012)

(per curiam) (citing United States v. Moore, 541 F.3d 1232, 1327, 1330 (11th Cir.

2008)). Unless the amendment to the Sentencing Guidelines alters the definition or

qualifications for career offenders under § 4B1.1, “§ 3582(c)(2) does not authorize

a reduction in sentence.” Moore, 541 F.3d at 1330. Jones seeks a reduced

sentence in light of Amendment 782. However, this Amendment only altered §

2D1.1(c); it did not alter § 4B1.1. Therefore, because Amendment 782 did not

lower the guideline range upon which Jones’s sentence was based, the district court

did not have authority to reduce Jones’s sentence under § 3582(c)(2).

                                          II

      For the first time on appeal, Jones argues that fleeing and eluding a police

officer is not a crime of violence under the residual clause of the career offender

sentencing guideline, and therefore the sentencing court erred in determining he

was a career offender under § 4B1.1. This argument fails because it is outside the

scope of a § 3582(c)(2) proceeding.

      Under the present procedural posture, the district court did not have

authority to evaluate whether Jones is a career offender. A § 3582(c) proceeding

is not a de novo resentencing, and “all original sentencing determinations remain

unchanged with the sole exception of the guideline range that has been amended

since the original sentencing.” United States v. Bravo, 203 F.3d 778, 780–81 (11th


                                          4
              Case: 15-11961    Date Filed: 01/04/2016   Page: 5 of 5


Cir. 2000). Therefore, Jones’s argument that he was erroneously classified as a

career offender is unavailing because it was a determination made at the original

sentencing, unaffected by Amendment 782. See United States v. Dillon, 560 U.S.
817, 831, 130 S. Ct. 2683, 2694 (2010). Accordingly, we affirm.

      AFFIRMED.




                                         5